OPINION
BELCHER, Judge.
The offense is passing a forged instrument; the punishment, 3 years.
The record does not contain a transcript of the reporter’s notes. “The entire record” has not been approved by the trial court as required by Section 7, and filed with the clerk of the trial court as provided in Section 8 of Article 40.09 C.C.P.
The time allowed for the filing of the defendant’s brief does not begin to run until the “approval of the record by the court.” Art. 40.09, Section 9, C.C.P.
The disposition of this appeal will be suspended to await the approval of the record and further proceedings which may be had in the trial court under Art. 40.09, supra, after such approval as though the record had not been transmitted to this court and filed. Stoker v. State, Tex.Cr. App., 923 S.W.2d 415.
The appeal is abated.